ITEMID: 001-90535
LANGUAGEISOCODE: ENG
RESPONDENT: ARM
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF SAPEYAN v. ARMENIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed (Article 35-1 - Six month period);Remainder inadmissible;Violation of Article 11 - Freedom of assembly and association (Article 11-1 - Freedom of peaceful assembly);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Ineta Ziemele;Josep Casadevall
TEXT: 4. The applicant was born in 1954 and lives in Ashtarak, Armenia. He is the chairman of a regional branch of the Republic Party («Հանրապետություն» կուսակցություն).
5. In 2003 a presidential election was held in Armenia with its first and second rounds taking place on 19 February and 5 March respectively. Following the first and second rounds, a series of protest rallies were organised in Yerevan by the opposition parties.
6. On 20 February 2003 the applicant participated in a demonstration held in Yerevan which was apparently followed by a march.
7. On 26 February 2003, when another demonstration was apparently supposed to take place in Yerevan, the applicant and two other members of his party set off by car from Ashnak village to Yerevan.
8. The applicant alleged that on the road to Yerevan their car was stopped by several individuals in civilian clothes who introduced themselves as officers of the Aragatsotn Regional Police Department. The applicant and his colleagues were taken to the Regional Police Department. From there the applicant was transferred to the Central District Police Department of Yerevan where an administrative case was initiated against him on account of his participation in the demonstration of 20 February 2003.
9. On the same date, several hours later, the applicant was taken to the Kentron and Nork-Marash District Court of Yerevan (Երևան քաղաքի Կենտրոն և Նորք-Մարաշ համայնքներկ առաջին ատյանի դատարան). There he was brought before Judge A. who, having heard the applicant and his lawyer, after a brief hearing sentenced the applicant under Article 180.1 of the Code of Administrative Offences (Վարչական իրավախախտումների վերաբերյալ ՀՀ օրենսգիրք – “the CAO”) to ten days of administrative detention, finding that:
“On 20 February 2003 [the applicant] participated in an unauthorised march, thus violating the prescribed rules for organising and holding street marches and demonstrations.
For this act [the applicant] was brought to the Central District Police Department on 26 February 2003.
The fact of [the applicant’s] participation in an unauthorised march was confirmed by the explanation given by [the applicant] in court and the examination of the materials of the administrative case file.”
10. The decision stated that it was not subject to appeal and could be protested against only by the prosecutor.
11. On 27 February 2003 the applicant’s lawyer lodged both an appeal with the Criminal and Military Court of Appeal (ՀՀ քրեական և զինվորական գործերով վերաքննիչ դատարան) and an application with the General Prosecutor (ՀՀ գլխավոր դատախազ) requesting him to initiate an appeal against the decision of the District Court. The lawyer argued at the outset, relying on various domestic provisions, that he was entitled to lodge an appeal against the decision of the District Court. As to the merits, he submitted that the interference with the applicant’s right to freedom of peaceful assembly was in violation of the Constitution and was not prescribed by law, and the penalty imposed was excessive. The lawyer attached a copy of the contested decision to the appeal.
12. On 2 March 2003 the President of the Criminal and Military Court of Appeal (ՀՀ քրեական և զինվորական գործերով վերաքննիչ դատարանի նախագահ) reviewed the applicant’s conviction, finding that:
“[The applicant, according to the decision of the District Court, was subjected to administrative detention] ... for violating the prescribed rules for organising and holding assemblies, demonstrations, street marches and rallies, by participating in an unauthorised demonstration and street march on 20 February 2003.
Having familiarised myself with [the applicant’s] appeal and the materials concerning the administrative offence, I find that the penalty imposed on [the applicant] must be changed.”
13. The President changed the penalty to an administrative fine of 1,000 Armenian drams (AMD) (approximately 1.5 euros (EUR) at the material time) and ordered the applicant’s release. On the same date the applicant was released from detention, after he had served about four days of his sentence.
14. By a letter of 4 March 2003 the applicant’s lawyer was informed by the General Prosecutor’s Office (ՀՀ գլխավոր դատախազություն) that, on the basis of the applicant’s appeal, the penalty had been changed and the applicant had been released by decision of the Court of Appeal.
15. On 3 December 2003 the applicant supplemented his initial application, complaining about the following events.
16. On 14 May 2003 he participated in a demonstration held in Yerevan.
17. On 21 May 2003 he was taken to a police station and then transported to the Kentron and Nork-Marash District Court of Yerevan where an administrative fine of AMD 1,000 was imposed on him for having organised the participation of a group of people from his region in an unauthorised demonstration on 14 May 2003.
18. For a summary of the relevant provisions concerning administrative proceedings see the judgment in the case of Galstyan v. Armenia (no. 26986/03, § 26, 15 November 2007).
19. For a summary of the relevant legislation invoked by the parties in connection with Article 180.1 of the CAO (see paragraphs 33 and 34 below) see the judgment in the case of Mkrtchyan v. Armenia (no. 6562/03, §§ 20-28, 11 January 2007).
VIOLATED_ARTICLES: 11
VIOLATED_PARAGRAPHS: 11-1
